DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to the Claims have overcome the objection and 112 rejections set forth in the Non-Final Office Action mailed on 04/15/2021.
	The claim amendments filed on 07/15/2021 have been entered.  Claims 7-12 remain pending in the application.
	
	Response to Arguments
	Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. 	Applicant argues that none of the references teaches “wherein the compression cylindrical spring has a constant diameter”.  Based on the amended limitation a new ground(s) of rejection is made addressing all of the claim limitations as necessitated by amendment.  
	In response to applicant’s argument on page 7, which states that the Office Action fails at least to establish the existence of some suggestion or motivation.  Kleine teaches the pitch between a coil, Lenkauskas discloses a coil, however, is silent regarding the pitch.  MPEP 2144.04.IV, states that changes in the size of a dimension is an obvious modification.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dormer (US 2001/0027342 A1).

	Regarding claim 7, Dormer discloses middle ear prosthesis (1) (Figures 2-5), consisting of: 
a compression cylindrical spring of from one to three elements that form a continuous structure (Figures 2-5),
wherein the first spring element (2) has at least one coil (Figure 2-5, item 28) having a length Lm in the range from 0.2 mm to 10 mm (paragraph 0046, lines 1-8); 
wherein the compression cylindrical spring is made of wire of a material having a Young's modulus E in the range from 7*1010 N/m2 to 11.4*1010 N/m2 (paragraph 0046, lines 10-12, Modulus of Elasticity of TiAl6V4 is 113.8 GPa= 11.38* 1010 N/m2 as can be seen in Reference U),	
a density p in the range from 4*103 kg/m3 to 20*103 kg/m3 (paragraph 0046, lines 10-12, density of TiAl6V4 is 4.43*103  kg/m3 as can be seen in Reference U).
a Poisson's ratio v in the range from 0.34 to 0.44 (paragraph 0046, lines 10-12, Poisson’s ratio of TiAl6V4 is 0.342 as can be seen in Reference U); 
and wherein the compression cylindrical spring has a constant diameter (Figures 2-5, paragraph 0046, lines 1-8) .  
	Regarding claim 8, Dormer discloses wherein the compression cylindrical spring comprises a second spring element (3) that has at least one coil (Figures 2-5, item 30)  having a length Lk in the range from 0.1 mm to 4 mm (paragraph 0048, lines 1-4); wherein the first spring element (2) is connected to the second spring element (3) in such a way that the rotational symmetry axis of the first spring element (2) is placed at an angle α1 with respect to the rotational symmetry axis of the second spring element (3), included in the range from 5° to 160° (paragraph 0049, lines 1-3; paragraph 0050).  
	Regarding claim 10, Dormer discloses wherein the middle ear prosthesis is characterized in that the spring elements form a compression cylindrical spring, with an outer diameter Dz in the range from 1.0 mm to 1.6 mm (paragraph 0047, lines 1-10, inner diameter of first spring segment is 1.17 mm and the wire diameter is 0.15 mm, therefore the outer diameter is 1.32 mm; paragraph 0048, inner diameter of second spring segment is 1.44 mm and the wire diameter is 0.15 mm, therefore the outer diameter is 1.59 mm).  
	Regarding claim 11, Dormer discloses wherein the middle ear prosthesis is characterized in that the spring elements are made of wire of a circular cross section having a diameter d in the range from 0.1 mm to 0.3 mm (paragraph 0047, lines 8-10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lenkauskas (US 4,624,672) in view of Dormer (US 2001/0027342 A1).

	Regarding claim 7, Lenkauskas discloses a middle ear prosthesis (1), consisting of:
a compression cylindrical spring of from one to three elements that form a continuous structure (Figure 1, items 10, 20, and 30),
wherein the first spring element (2) has at least one coil (Figure 1, item 20)
and wherein the compression cylindrical spring has a constant diameter (Figure 1, column 3, lines 61-63; column 4, lines 3-6).  
	However, Lenkauskas does not disclose wherein the first spring element (2) has at least one coil having a length Lm in the range from 0.2 mm to 10 mm; and wherein the compression cylindrical spring is made of wire of a material having a Young's modulus E in the range from 7*1010 N/m2 to 11.4*1010 N/m2, a density p in the range from 4*103 kg/m3 to 20*103 kg/m3, and a Poisson's ratio v in the range from 0.34 to 0.44.
	Dormer teaches wherein the first spring element (2) has at least one coil having a length Lm in the range from 0.2 mm to 10 mm (see Dormer, paragraph 0046, lines 1-8); wherein the compression cylindrical spring is made of wire of a material having a Young's modulus E in the range from 7*1010 N/m2 to 11.4*1010 N/m2 (paragraph 0046, lines 10-12, Modulus of Elasticity of TiAl6V4 is 113.8 GPa= 11.38* 1010 N/m2 as can be seen in Reference U)a density p in the range from 4*103 kg/m3 to 20*103 kg/m3 (paragraph 0046, lines 10-12, density of TiAl6V4 is 4.43*103  kg/m3 as can be seen in Reference U), a Poisson's ratio v in the range from 0.34 to 0.44 (paragraph 0046, lines 10-12, Poisson’s ratio of TiAl6V4 is 0.342 as can be seen in Reference U).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lenkauskas by providing wherein the first spring element (2) has at least one coil having a length Lm in the range from 0.2 mm to 10 mm as taught by Dormer because both devices are used in the ear canal and this length would provide the proper distance between the tympanic membrane and the stapes to aid in auditory processing. Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lenkauskas by providing wherein the compression cylindrical spring is made of wire of a material having a Young's modulus E in the range from 7*1010 N/m2 to 11.4*1010 N/m2, a density p in the range from 4*103 kg/m3 to 20*103 kg/m3, and a Poisson's ratio v in the range from 0.34 to 0.44 because titanium as taught by Dormer because titanium, which possesses these material properties, is durable, has a high strength-to-weight ratio, is biocompatible, and allows for osseointegration.  Furthermore, the selection of a known material based on its suitability for its intended use is considered obvious.  (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) See MPEP 2144.07.
	Regarding claim 8, as set forth supra, the combination discloses wherein the compression cylindrical spring comprises a second spring element (3)(see Lenkauskas, Figure 1, item 10) that has at least one coil (see Lenkauskas, Figure 1, item 10, column 3, lines 61-63); wherein the first spring element (2) (Figure 1, item 24, one coil is depicted) is connected to the second spring element (3) in such a way that the rotational symmetry axis of the first spring element (2) is placed at an angle α1 with respect to the rotational symmetry axis of the second spring element (3), included in the range from 5° to 160° (see Lenkauskas, Figure 1, the rotational symmetric axis of the third spring element 24 with respect to the second spring element 10 is included in the range from 5° to 160°).
	Lenkauskas does not disclose wherein the at least one coil has a length Lk in the range from 0.1 mm to 4 mm.
	Dormer teaches wherein the at least one coil has a length Lk in the range from 0.1 mm to 4 mm.
 (see Dormer, paragraph 0048, lines 1-4).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lenkauskas by providing wherein the at least one coil has a length Lk in the range from 0.1 mm to 4 mm as taught by Dormer because both devices are used in the ear canal and this length would provide the proper distance between the tympanic membrane and the stapes to aid in auditory processing.
	Regarding claim 9, as set forth supra the combination discloses wherein the compression cylindrical spring comprises a third spring element (4) that has at least one coil (see Lenkauskas, Figure 1, item 24, one coil is depicted), attached to the second spring element (3) (Figure 1, second spring element 10 is attached to third spring element 24 through arm 16) at the end opposite to the first spring element (2) (third spring element 24 is opposite first spring element 20), wherein the third spring element (4) has at least one coil having a length Ls in the range from 0.1 mm to 1 mm (the dimensions of Dormer residing in combination with Lenkauskas would teach a Length Ls in the range of 0.1 mm to 1 mm because the diameter of the wire is 0.15 mm, paragraph 0046, lines 8-10), wherein the third spring element (4) is connected to the second spring element (3) in such a way that the rotational symmetry axis of the third spring element (4) is placed at an angle α2 with respect to the rotational symmetry axis of the second spring element (3), included in the range from 5° to 160° (see Lenkauskas, Figure 1, the rotational symmetric axis of the third spring element 24 with respect to the second spring element 10 is included in the range from 5° to 160°).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dormer (US 2001/0027342 A1) in view of Kleine et al (US 2007/0282425 A1).

	Regarding claim 12, as set forth supra, Dormer teaches the device substantially as claimed.  Further, Dormer teaches wherein the middle ear prosthesis is characterized in that the spring elements have a spring pitch P of 0.075 mm.
	However, Dormer does not teach wherein the spring elements have a spring pitch P in the range from 0.1 mm to 1.0 mm.
	Kleine teaches an implantable medical device that is characterized in that the spring elements have a spring pitch P in the range from 0.1 mm to 1.0 mm (see Kleine, paragraph 0007, lines 16-17).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Krauss by providing wherein the spring elements have a spring pitch P in the range from 0.1 mm to 1 mm as taught by Kleine because such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art).  (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.) see MPEP 2144.04.IV.A


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774